Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The effective filing date of this application is August 29, 2017. This application is a DIV of 15/689,784 (PAT 10714421). This Office Action is in response to the application filed July 13, 2020. This action is an ALLOWANCE.

Disclosed Invention
As best understood by Examiner, Applicant’s invention(s) is/are disclosed as drawn to novel methods of forming self-aligned interconnect structures formed over semiconductor devices formed in a semiconductor substrate, by incorporating a sequence of steps requiring partially removing sacrificial layers and the formation of dummy elements. 
Applicant discloses that the quality of conductive lines formed (See e.g. structures 104L of instant FIG. 1L) are improved through use of etching a conductive layer rather than using process steps requiring the filling of trenches formed in a dielectric layer. 
Applicant also discloses formation of via holes (See e.g. structures 130 in instant FIG. 1L) self-aligned with the conductive lines advantageously allows for a wider overlay window for forming conductive vias (See e.g. structures 132’ in instant FIG. 1N). 

Claim Interpretation
To further the goal of compact prosecution (37 CFR 1.104(a)(1); See also MPEP § 2173.06), Examiner has interpreted the claims using the broadest reasonable interpretation consistent with the specification (MPEP § 904.01; MPEP § 2106 Section II; See In re Morris, 127 F.3d 1048, 44 USPQ2d 1023 (Fed. Cir. 1997) and In re NTP Inc., 654 F3d 1279, 99 USPQ 1481 (Fed. Cir. 2011). See also MPEP § 2111 - § 2116.01 for pertinent case law).

Allowable Subject Matter
Claims 1 – 8; 9 – 15; 16 – 20 are allowed. The following is an examiner’s statement of reasons for allowance: The prior art of record, either alone or in combination, do not disclose nor render obvious a method for forming a semiconductor structure as recited by independent Claims 1, 9, and 16, further including, respectively, 
partially removing a sacrificial layer to form a first dummy element; etching the conductive layer with the first dummy element as an etching mask to form a conductive line; partially removing the first dummy element to form a second dummy element over the conductive line; forming a dielectric layer to surround the conductive line and the second dummy element; and removing the second dummy element to form a via hole exposing the conductive line (Claim 1); or
forming a first metal-containing element over the sacrificial layer; etching the sacrificial layer and the conductive layer with the first metal- containing element as an etching mask to form a dummy element and a conductive line, respectively; removing the first metal-containing element; forming a dielectric layer to surround the dummy element and the conductive line; and replacing the dummy element with a conductive via (Claim 9); or
forming a metal-containing layer over the conductive layer; etching the conductive layer with the metal-containing layer as an etching mask to form a first conductive feature; partially removing the metal-containing layer to form a dummy element; forming a dielectric layer to surround the first conductive feature and the dummy element; and replacing the dummy element with a second conductive feature (Claim 16).
In particular, note PENG (US 2016/0049330; pub. date February 18, 2016; “STRUCTURE AND FORMATION METHOD OF DAMASCENE STRUCTURE”) is the closest prior art made of record. Note also HOLMES (US 20140342549), LIU (US 20080254600); TAKESAKO (US 20120001344), and BALAKRISHNAN (US 20090166881) teach methods of forming interconnect structures over a semiconductor substrate. However, neither PENG, HOLMES, LIU, TAKESAKO, or BALAKRISHNAN – either alone or in combination, disclose or render obvious Applicant’s inventive method as recited by instant Claims 1, 9, and 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKI B. BOOKER whose telephone number is (571)270-1565.  The examiner can normally be reached on Monday - Friday 8am - 5pm. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Vicki B. Booker/
Examiner, Art Unit 2813                                                                                                                                                                                             
/SHAHED AHMED/Primary Examiner, Art Unit 2813